Citation Nr: 1502180	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  06-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for arthritis. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The appellant served in the United States Army Reserves (Reserves) from April 1975 to July 1996; she had no active duty service and only periods of active duty for training (ADT) and inactive duty for training (IDT). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 determination made by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The appeal was previously remanded by the Board in April 2008, April 2010, and January 2012. In January 2013, the Board denied the claims of service connection for arthritis and fibroid tumors. In May 2014, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the January 2013 decision only as to the claim of service connection for arthritis. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

As noted in the prior decision and remands, no presumptions apply for the appellant because she has no qualifying active duty service. She is claiming not that arthritis was incurred during a specific period of ADT or IDT, but that it was generally aggravated during periods of ADT or IDT (see May 9, 2014 Memorandum Decision, p 6; December 2013 appellant reply brief; November 2005 notice of disagreement; and October 2005 claim). In her October 2005 claim, she stated her arthritis started in 1990 and this is generally supported by other evidence. 

The appellant explained in November 2005 that while in the Reserves from 1975 to 1996 she was compelled to serve "a weekend a month and two weeks per year" She was also activated for several weeks to receive training in her military occupational specialty (MOS), which her service personnel record of assignments confirms was clerk typist, legal clerk and court reporter. Other service records generally confirm she served about two days per month on IDT and a few weeks a year on ADT. (See, for example, an Army Personnel Records Division letter, received by VA in December 2011 showing ADT dates from May 14-26, 1995; August 26-29, 1995; and September 23-26, 1995.) 

For the most part, in order to qualify for VA disability benefits, a claimant must establish "veteran status." See Dingess, 19 Vet. App. at 484 (status as a "veteran" is one of the five elements of a claim for service-connection benefits). For this appellant, there are two ways to do establish "veteran status": (1) serve on a period of ADT and incur or aggravate an injury or disease during that period of ADT; or (2) serve on a period of IDT and incur or aggravate an injury during that period of IDT. Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). In other words, service on ADT (or IDT), without more, will not suffice to give one "veteran" status. Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

Presumptions will not apply to certain periods of ADT and IDT. In [Valerie Y.] Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010), the Court held that for veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of ADT, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."

A claimant whose claim is based on a period of ADT or IDT can never be entitled to the presumption of service connection because it only applies where there is no evidence that a condition began in or was aggravated during the relevant period of service. Smith, 24 Vet. App. at 47. A claimant whose claim is based on a period of ADT must have some evidence that the condition was incurred or aggravated during service. 

Here, it is the appellant's lay assertions that her diagnosed degenerative arthritis was aggravated on weekend drills and the few weeks a year she served on ADT (or IDT, assuming the arthritis is considered an "injury"). In her claim she stated arthritis started in 1990, there is evidence of pain starting in December 1991, and a diagnosis of arthritis is found on a January 1993 profile. The appellant's MOS was not one that required strenuous or prolonged physical duties (see Noncommissioned Officer Reports from 1991 to 1995). She was given profiles starting in December 1991 that exempted her from strenuous or prolonged exercise. (See December 1991 Dr. D.B. letter; March 1992 profile; January 1993 profile; July 1994 Medical Board; August 1994 service treatment record/report for Medical Board; and November 1994 profile.) 

Establishing "veteran" status based on aggravation during ADT is explained in Donnellan, 24 Vet. App. 167. "Aggravated" under 38 U.S.C.A. § 101(24) (West 2014) has the same meaning as "aggravated" under 38 U.S.C.A. § 1153 (West 2014)-"a preexisting injury or disease will be considered to have been aggravated by active . . . service, where there is an increase in disability during such service, unless there is specific finding that the increase is due to the natural progress of the disease." 24 Vet. App. at 172-173. Proving aggravation must include both elements: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease. As explained in Smith, 'the presumption of aggravation is not applied to persons whose claims are based on a period of active duty for training." 24 Vet. App. at 48. 

Although an ADT claimant does not need to show that his or her ADT training proximately caused the worsening of his or her preexisting disability, the definition of aggravation in § 1153 and incorporated by § 101(24) does require that an ADT claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his or her ADT. 24 Vet. App. at 173-174. This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service. Id.

As such, "aggravated in the line of duty" as used in 38 U.S.C.A. § 101(24)(B) means that in order for a claimant to establish his or her status as a "veteran" under 38 U.S.C.A. § 101(24)(B), he or she must demonstrate that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during the period of ADT. 24 Vet. App. at 174. The claimant has the burden to establish both elements set forth above (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease). 24 Vet. App. at 175. There is no shifting burden as there is when the presumptions of soundness and aggravation apply. Id. The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014). Id.

The appellant has not been given a VA examination. The low threshold for showing that her current disability may be associated with ADT or IDT service has been met. See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for an examination with a VA examiner who is qualified to determine the nature and etiology of diagnosed arthritis. A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination. 

After examination, the examiner should review the entire file, to include the following:

* Denials of arthritis on reports of medical examination (RME) from March 1979 to November 1989;

* 1992 wellness surveys and appraisals; 

* July and August 1994 Medical Board records; 

* Evidence cited above showing the appellant is asserting she suffered no single trauma, but that arthritis was aggravated from general use during a weekend a month and two weeks per year;

* Evidence cited above showing her MOS of clerk typist, legal clerk and court reporter;

* Evidence cited above showing was given profiles starting in December 1991 that exempted her from strenuous or prolonged exercise in physical training;

* July 1996 MBMC record showing no extremity symptoms and September 2004 Dr. D.B. record describing non-orthopedic problems and "absolutely no complaints;" and 

* December 2008 Dr. W.S. record showing knee pain "over the last three months." 

After reviewing the relevant records mentioned above and performing an examination, the examiner should answer the following questions:

* Prior to arthritis symptoms being reported, it at least as likely as not (a 50 percent or greater probability) that any diagnosed arthritis was incurred in or related to service on ADT or IDT (i.e., at most two weekends a month and a few weeks a year from 1975 to about 1990)? 

o If not, after 1990, was there a permanent increase in the preexisting arthritis?

o If there was a permanent increase in the preexisting arthritis after 1990, was such an increase was beyond the natural progress of the arthritis?

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

2. Re-adjudicate the claim. If the decision remains in any way adverse to the appellant, provide her and his representative with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

